Order reversed on the law, without costs, and proceeding dismissed, without costs. All concur, except Harris, J., who dissents and votes for affirmance of the order on the ground that in using the words “ when a vacancy shall occur otherwise than by expiration of term,” the Legislature meant that the vacancy which is to be filled by election as provided by section 7 of Oswego City Court Act [Laws of 1933, chap. 747] is a vacancy consisting of the unexpired portion of the term of four years. (The order directs the Oswego city clerk to file with the Oswego county board of elections a certificate certifying that the office of city judge of Oswego should be voted for at the November 4, 1941, general election in a proceeding under article 78 of the Civil Practice Act.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.